EXHIBIT 10.1


AMENDMENT NO. 1


CANAM URANIUM CORPORATION
CONVERTIBLE DEBENTURE DUE 2010
 
AMENDMENT NO. 1 to the Convertible Debenture due 2010 (this “Amendment”), dated
as of April 25, 2008, is entered into by and between CanAm Uranium Corporation,
a Nevada corporation (the “Company”) and the undersigned (together with its
successors and assigns, the “Holder”), a holder of the Company’s Convertible
Debenture due 2010 (the “Debenture”). Capitalized terms used and not otherwise
defined herein shall have their respective meanings under the Debenture.
 
NOW THEREFORE, The Company and the Holder hereby agree as follows:


1. The Debenture is hereby amended by (i) deleting the first sentence of Section
2(a) and (ii) inserting in lieu thereof the following text:


“The Holder is entitled to, at any time or from time to time, convert the
Conversion Amount into shares of Common Stock, at a conversion price for each
share of Common Stock (the “Conversion Price") equal to US$0.01. Notwithstanding
the foregoing, the Holder shall not be entitled to convert any part of this
Debenture as to which the Company has previously issued to the Holder a
Redemption Notice in accordance with Section 2(b). The Conversion Price will be
adjusted as provided in Section 6. For purposes of this Debenture, the following
terms have the meanings indicated below:”


2. This Amendment shall not be effective unless and until this Amendment shall
have been executed and delivered by the Company, the undersigned Holder and each
other holder of outstanding Debentures (the “Amendment Effective Date”).


3. The Holder irrevocably agrees to convert, on the Effective Date, at the
Conversion Price of $0.01 (i.e., after giving effect to Section 1 of this
Amendment), the Conversion Amount equal to fifty percent (50%) of the then
outstanding principal amount of the Debenture held by the Holder. The Company
agrees to effect such conversion on the Amendment Effective Date and to issue
the shares to be issued upon such conversion in accordance with the terms of the
Debentures.


4. The Company agrees not to seek or implement a reverse split of its Common
Stock within ninety (90) days of the Amendment Effective Date, absent the
Holder’s prior written consent.


5. All other provisions of the Debenture shall remain unchanged and in full
force and effect unless and until modified, amended or supplemented in
accordance with the terms and conditions set forth in the Debentures.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Amendment as
of the date first set forth above.


CANAM URANIUM CORPORATION






By: _________________________________
 
HOLDER




_________________________________

